Case: 15-20241          Document: 00513304795         Page: 1     Date Filed: 12/11/2015




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                                 United States Court of Appeals
                                                                                          Fifth Circuit

                                                                                        FILED
                                          No. 15-20241                           December 11, 2015
                                                   Lyle W. Cayce
UNITED NEUROLOGY, P.A.; ATHARI REAL ESTATE, LIMITED, Clerk

                                                     Plaintiffs - Appellants

v.

HARTFORD LLOYD'S INSURANCE COMPANY, doing business as The
Hartford,

                                                     Defendant - Appellee



                     Appeals from the United States District Court
                          for the Southern District of Texas
                                USDC No. 4:10-CV-4248


Before JOLLY and JONES, Circuit Judges, and MILLS ∗, District Judge.
PER CURIAM: ∗∗

       The court has carefully considered all of the issues raised in this appeal
in light of the briefs, oral argument, and pertinent portions of the record.
Having done so, we find no reversible error of law or fact and affirm for
essentially the reasons stated in the district court’s comprehensive opinion.
In particular, there is insufficient evidence to create a genuine dispute as to

       ∗
           District Judge of the Northern District of Mississippi, sitting by designation.
       ∗∗
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 15-20241    Document: 00513304795    Page: 2   Date Filed: 12/11/2015


                                No. 15-20241

whether the appraisal panel exceeded its authority by improperly allocating
damages to “mitigation” rather than to the actual pre-existing condition of the
properties. TMM Investments, Ltd. v. Ohio Cas. Ins. Co., 730 F.3d 466, 474-75
(5th Cir. 2013). The court’s judgment is AFFIRMED.




                                      2